NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1, 4-7, 9-11 and 14-20 are allowed. The amended claim 1 recites respective outputs of each splitter being connected to a plurality of physical lines respectively, wherein each line of the plurality of physical lines for one splitter is not merged with the plurality of lines of another splitter of the plurality of splitters, the respective outputs of the plurality of splitters being connected to a respective qubit of a plurality of qubits. As shown in fig. 2 of US 2018/0013426 by Deurloo et al., each line of the plurality of physical lines for one splitter [e.g. 122] is merged with the plurality of lines of another splitter of the plurality of splitters at a node on line 13.  The claim 11 is merely the method to operate the circuit having the structure recited in claim 1.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious 
the plurality of splitters being configured to fan-out a microwave signal, respective outputs of each splitter being connected to a plurality of physical lines respectively, wherein each line of the plurality of physical lines for one splitter is not merged with the plurality of lines of another splitter of the plurality of splitters, the respective outputs of the plurality of splitters being connected to a respective qubit of a plurality of qubits as cited with the rest of the claimed limitations.
Claims 4-7, 9 and 10 are allowed based on the dependency from claim 1.
Claim 11 is allowed because the prior art of record does not disclose nor render obvious the plurality of splitters being configured to fan-out a microwave signal, respective outputs of each splitter being connected to a plurality of physical lines respectively, wherein each line of the plurality of physical lines for one splitter is not merged with the plurality of lines of another splitter of the plurality of splitters, the respective outputs of the plurality of splitters being connected to a respective qubit of a plurality of qubits as cited with the rest of the claimed limitations.
Claims 14-20 are allowed based on the dependency from claim 11.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842